Citation Nr: 0410337	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  03-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.  

2.  Entitlement to service connection for hypertension, also 
claimed as due to exposure to herbicides and as secondary to the 
diabetes.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from May 1961 to May 1969.  He did 
not serve in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) from a 
December 2002 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

The veteran filed a notice of disagreement (NOD) in response to a 
June 2002 rating action that had denied entitlement to a 
compensable evaluation for residuals of a fracture of the distal 
phalanx of the right great toe.  And the RO provided him a 
statement of the case (SOC) concerning this claim in January 2003, 
but he never perfected the appeal by filing a timely substantive 
appeal (e.g., a VA Form 9).  See 38 C.F.R. § 20.200 (2003).  So 
the only claims currently before the Board are those for service 
connection for diabetes and hypertension.  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam during 
the Vietnam era and, therefore, is not presumed to have been 
exposed to herbicides (Agent Orange).  There also is no competent 
evidence that he was ever exposed to herbicides, in any other 
capacity, during his military service.

2.  His diabetes and hypertension were first diagnosed in the 
1990s, more than two decades after his service in the military had 
ended, and these conditions are not shown by competent medical 
evidence to be related to his service in the military.



CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated during military 
service and may not be presumed to have been so incurred, 
including as a result of exposure to herbicides.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1116 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(e) (2003).  

2.  Hypertension also was not incurred in or aggravated during 
military service and may not be presumed to have been so incurred, 
including as a result of  exposure to herbicides; hypertension 
also is not proximately due to or the result of, or aggravated by, 
a service-connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e), 3.310(a) (2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective on November 9, 2000.  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and the implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of submitting 
a well-grounded claim and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. 
App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statements of the case 
may satisfy this requirement).  

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA notice by 
letter of September 2002, which was prior to the RO's denial in 
December 2002.  So this sequence of events (i.e., VCAA letter 
before denial) was in accordance with the Court's holding in 
Pelegrini.

With respect to the VCAA letter of September 2002, the veteran was 
requested to respond within 60 days.  Considering this in light of 
the VCAA, it must be noted that 38 C.F.R. § 3.159(b)(1) (2003) was 
recently invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 
2003).  The offending regulatory language suggested that an 
appellant must respond to a VCAA notice within 30 days (akin to 
the 60-day allotted response time here) and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 U.S.C.A. § 
5301(a).  Thus, that regulatory provision was invalid because it 
was inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).


In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may indeed make a 
decision on a claim before the expiration of the one-year VCAA 
notice period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that provision 
is November 9, 2000, the date of enactment of the VCAA.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(c)).  
The new law does not require VA to send a new notice to claimants.  
Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The Court also held in Pelegrini that that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2003) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  Id. 
at 422.  This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the VCAA notice letter that was provided to 
the appellant does not contain the precise language specified by 
the Pelegrini Court in its description of the "fourth element" of 
the VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  Moreover, in a recent 
precedent opinion of the VA General Counsel it was held that the 
language in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter dictum and 
is not binding on VA).

Here, the veteran's service medical records (SMRs) have been 
obtained and he has been afforded VA general medical, orthopedic, 
and dermatology examinations.  In his August 2002 claims for 
service connection for diabetes and hypertension, he requested 
that his VA outpatient treatment (VAOPT) records be obtained, and 
they were and are on file.  His private clinical records also are 
on file.  He declined the opportunity to testify at a hearing in 
support of his claims.  

The more recent statements and correspondence from the veteran and 
his representative do not make reference to or otherwise mention 
any additional treatment from other sources (e.g., private or non-
VA, etc.).  In fact, in an October 2002 statement in support of 
claim, VA Form 21-4138, the veteran's representative expressly 
stated there was no additional medical evidence to obtain in 
support of the claims and that all relevant medical treatment 
records were VA records.  As mentioned, these already have been 
obtained.  

No VA examination has been obtained to determine the time of 
onset, which here is indisputably not prior to the 1990s, or 
etiology of the veteran's currently documented diabetes and 
hypertension.  This is because under 38 U.S.C.A. § 5103A(d)(1) 
(West 2002) and 38 C.F.R. § 3.159(c)(4)(i) (2003), a VA 
examination will be requested when necessary to decide a claim if 
there is competent medical evidence of current disability, as 
there is in this case, and the veteran suffered an event, injury, 
or disease in service or has a disease which manifested within an 
applicable presumptive period.  Here, though, the veteran does not 
meet this latter requirement.  So a VA examination has not been 
arranged.

Accordingly, no further development is required to comply with the 
VCAA or the implementing regulations.  And the veteran is not 
prejudiced by the Board deciding his appeal without first 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Applicable Laws and Regulations and Legal Analysis

The veteran claims that he developed diabetes mellitus and 
hypertension after, and due to, being exposed to Agent Orange 
while serving in Vietnam.  He also alleges that his hypertension 
may have been caused or aggravated by his diabetes.  

For service connection to be granted for any disability, it is 
required that the facts, as shown by the evidence, establish that 
a particular injury or disease resulting in chronic disability was 
incurred in service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Furthermore, with chronic disease shown as such in service so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of symptomatology 
is required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.; See, too, 
Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as diabetes and hypertension, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  This presumption 
is rebuttable by probative evidence to the contrary, however.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).

Disability which is proximately due to or the result of a service-
connected disorder shall be service-connected.  38 C.F.R. § 
3.310(a) (2002).  Service connection will also be granted for 
aggravation of a non-service-connected condition by a service-
connected disorder, although compensation is limited to the degree 
of disability (and only that degree) over and above the degree of 
disability existing prior to the aggravation.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In certain circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease during 
the period of service at issue.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2003).  A veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent containing 
dioxin or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish the veteran was not exposed to any such 
agent during that service.  38 U.S.C. § 1116(f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act of 
2001," Public Law 107-103, 115 Stat. 976 (2001) (Dec. 27, 2001).


The diseases listed at 38 C.F.R. § 3.309(e) include:  chloracne or 
other acneform diseases consistent with chloracne; Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute 
and subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e), as amended by 66 Fed. Reg. 
23,166-69 (May 8, 2001).  

It is required that the diseases listed at 38 C.F.R. § 3.309(e) 
shall have become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year.  38 
C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other condition 
for which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 59 
Fed. Reg. 341-46 (1994).  See also 61 Fed. Reg. 41,442-49 and 
57,586-89 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent 
Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), 
the United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Here, the veteran's service medical records (SMRs) are negative 
for indications (symptoms, objective clinical findings, etc.) of 
either diabetes or hypertension.  Moreover, neither his discharge 
papers nor his SMRs indicate that he served in the Republic of 
Vietnam during the Vietnam era.  In fact, in a June 1998 
handwritten statement, he specifically said that he did not serve 
in the Republic of Vietnam.  And he does not otherwise contend 
that these conditions were first manifested during service.  
Rather, he acknowledges that it was not until the 1990s, decades 
after his military service had ended, that they were initially 
diagnosed.

But as grounds for granting service connection, the veteran 
alleges that he was exposed to herbicides during service, in 
approximately 1963, at the Donaldson Air Force Base.  However, 
there is no legal presumption of exposure to herbicides other than 
in the Republic of Vietnam.  So, actual exposure must be proven.  
And the veteran offers no objective credible evidence of actual 
exposure at this location other than his personal belief that 
environs surrounding the Donaldson Air Force Base were sprayed 
with herbicides.

As a means of developing the veteran's claims by attempting to 
substantiate these allegations, the RO contacted the National 
Personnel Records Center (NPRC), a military records repository, 
which responded that there was no record of there ever having been 
such herbicide spraying at Donaldson Air Force Base.  Moreover, e-
mail correspondence in the claims files dated in May and June 2003 
indicate the Department of Defense (DoD) had provided VA with an 
inventory of herbicide operations at specific times and geographic 
locations, which represented 70 to 80 percent of herbicide use, 
testing, and disposal locations other than in Vietnam.  The DoD's 
inventory did not contain any instance of herbicide use, testing 
or disposal at Donaldson Air Force Base, or anywhere in Carolina 
for that matter.

Consequently, because of the absence of any independent evidence 
corroborating the veteran's allegations, the Board can only 
conclude that he was never exposed to herbicides at any time 
during his military service.  And since the record before the 
Board is otherwise devoid of any competent medical evidence that 
there is a connection or relationship of any kind between his 
current diabetes and hypertension, neither of which is shown prior 
to the 1990s, service connection for these conditions must be 
denied.  Also, since service connection is not warranted for the 
diabetes, there obviously can be no secondary grant of service 
connection for the hypertension either on the basis of § 3.310(a) 
or, alternatively, under the Court's holding in Allen regarding 
aggravation.  For these reasons, the preponderance of the evidence 
is against the claims, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See, 
too, Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

The claims for service connection for diabetes and hypertension 
are denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



